Name: Commission Regulation (EC) No 2400/96 of 17 December 1996 on the entry of certain names in the 'Register of protected designation of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  marketing;  Europe;  animal product;  plant product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31996R2400Commission Regulation (EC) No 2400/96 of 17 December 1996 on the entry of certain names in the 'Register of protected designation of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Text with EEA relevance) Official Journal L 327 , 18/12/1996 P. 0011 - 0012COMMISSION REGULATION (EC) No 2400/96 of 17 December 1996 on the entry of certain names in the 'Register of protected designation of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6 (3) and (4) thereof, Whereas, in accordance with Article 5 of Regulation (EEC) No 2081/92, Member States have forwarded to the Commission applications for the registration of certain names as geographical indications or designations of origin; Whereas the applications have been found, in accordance with Article 6 (1) of that Regulation, to comply with the Regulation, most notably in that they include all the particulars provided for in Article 4 of the Regulation; Whereas no declaration of objection within the meaning of Article 7 of the Regulation has been forwarded to the Commission as a result of the publication in the Official Journal of the European Communities of the names in question (2); Whereas, as a result, those names may be entered in the 'Register of protected designations of origin and protected geographical indications` and therefore be protected throughout the Community as geographical indications or designations of origin, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex hereto are hereby entered in the 'Register of protected designations of origin and protected geographical designations` as protected geographical indications (PGI) or protected designations of origin (PDO) as provided for in Article 6 (3) of Regulation (EEC) No 2081/92. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX PRODUCTS LISTED IN ANNEX II TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTION Fresh meat and offal: SPAIN: - Ternera Gallega (PGI) Meat-based products: PORTUGAL: - Presunto de Barrancos (PDO) Fruit, vegetables and cereals: SPAIN: - Berenjena de Almagro (PGI) DENMARK: - Lammefjordsgulerod (PGI) COMMISSION REGULATION (EC) No 2400/96 of 17 December 1996 on the entry of certain names in the 'Register of protected designation of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6 (3) and (4) thereof, Whereas, in accordance with Article 5 of Regulation (EEC) No 2081/92, Member States have forwarded to the Commission applications for the registration of certain names as geographical indications or designations of origin; Whereas the applications have been found, in accordance with Article 6 (1) of that Regulation, to comply with the Regulation, most notably in that they include all the particulars provided for in Article 4 of the Regulation; Whereas no declaration of objection within the meaning of Article 7 of the Regulation has been forwarded to the Commission as a result of the publication in the Official Journal of the European Communities of the names in question (2); Whereas, as a result, those names may be entered in the 'Register of protected designations of origin and protected geographical indications` and therefore be protected throughout the Community as geographical indications or designations of origin, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex hereto are hereby entered in the 'Register of protected designations of origin and protected geographical designations` as protected geographical indications (PGI) or protected designations of origin (PDO) as provided for in Article 6 (3) of Regulation (EEC) No 2081/92. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX PRODUCTS LISTED IN ANNEX II TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTION Fresh meat and offal: SPAIN: - Ternera Gallega (PGI) Meat-based products: PORTUGAL: - Presunto de Barrancos (PDO) Fruit, vegetables and cereals: SPAIN: - Berenjena de Almagro (PGI) DENMARK: - Lammefjordsgulerod (PGI)